Citation Nr: 1639148	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from October 1978 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Philadelphia, Pennsylvania.

In his Substantive Appeal, the Veteran requested a Travel Board hearing.  The RO notified the Veteran that a hearing had been scheduled for August 2015 in a June 2015 letter addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing, with no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 
The issue of entitlement to service connection for a gallbladder disorder has been raised by the record in a May 2011 medical release form submitted to VA by the Veteran and in the Veteran's June 2012 Substantive Appeal.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disorder, a bilateral foot disorder, a bilateral eye disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve during a period of war for 90 days or more and was not separated from service due to a service-connected disability.

2.  The Veteran does not have a hearing loss disability as defined by VA law.

3.  Diabetes mellitus was not incurred in or aggravated by military service nor did it manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria are not met for establishing basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501(4), 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2015).

2.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to the wartime pension issue on appeal, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 2004).  The present pension case, based on alleged wartime service, as is further discussed below, is decided as a matter of law. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist for this particular issue.

As to the Veteran's hearing loss and diabetes mellitus claims, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in February 2010, prior to its decision on the claim in March 2010.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein.  

The Veteran was afforded a VA examination in connection with his bilateral hearing loss claim in February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the February 2012 examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and audiological testing performed by a medical examiner.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was not afforded a VA examination in connection with his diabetes mellitus claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, no examination was necessary regarding the Veteran's claim for diabetes mellitus because the evidence of record demonstrates that the Veteran did not suffer an event, injury or disease in service and that he did not develop diabetes within one year of service discharge.  Nor does the evidence indicate that the Veteran's diabetes mellitus was related to service.  To the extent that the Veteran's claim and statements, as well as the Veteran's August 2016 Appellate Brief, imply that the Veteran's diabetes mellitus was due to his service, the U.S. Court of Appeals for the Federal Circuit explained that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to provide a medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-70 (Fed. Cir. 2010) (rejecting the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues").  Additionally, review of the claims file also shows that the Veteran has not claimed that he was exposed to herbicides while in service.  Thus, a VA examination was not necessary for the Veteran's diabetes mellitus claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

I.  Non-Service Connected Pension

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. 
 §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  With regard to the Vietnam era, the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f). 

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The threshold issue to initially address in a pension case is whether a veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if a veteran does not have the requisite wartime service, there is no need to proceed further or address any other issue.

In this case, the Veteran's DD Form 214 reveals that he had active service from October 1978 to August 1986, which was during a period of peacetime.  There is no evidence of active service during the Vietnam era from February 28, 1961, to May 7, 1975.  Rather, he served subsequent to that period of time.  There is also no allegation or evidence that the Veteran had active service during any other period of time, including a period of war.

Here, the Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  As there is no legal basis upon which to award nonservice-connected pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426   (1994).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and diabetes mellitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      A.  Bilateral Hearing Loss

The Veteran has offered testimony that his bilateral hearing loss is related to his noise exposure while in service.

In that regard, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that he was provided an enlistment examination in July 1978.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
       15
15
LEFT
20
0
15
15
15

An audiogram performed in what appears to be the Veteran's July 1986 separation examination showed the following results: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20
LEFT
20
15
25
25
15

Hearing loss is not otherwise discussed in the Veteran's service treatment records.

The Veteran was afforded a VA audiological examination in connection with his claim in February 2012.  Upon evaluation, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
35
LEFT
20
20
25
30
5

The Maryland CNC Word List Speech Recognition score was listed as 100 percent bilaterally.  The results of the 2012 VA examination do not show hearing loss for VA purposes.

There are no other medical records documenting hearing loss for VA purposes. 

The Board notes that the Veteran has claimed that that he has experienced hearing loss as a result of service.  The Veteran is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the medical evidence of record is more probative in assessing whether the Veteran has current hearing loss for VA purposes.  As noted above, the regulation requires specific audiometric results.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The VA examiner performed an audiogram and Maryland CNC testing, which found normal hearing under VA law.  The most probative evidence is the February 2012 audiological testing.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have hearing loss for VA purposes, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 

	B.  Diabetes Mellitus 

Review of the Veteran's service treatment records do not show any complaints, symptoms, treatment, or diagnosis of diabetes mellitus.  His July 1978 enlistment examination indicated that the Veteran's endocrine system was normal.  His separation examination in 1986 also indicated that his endocrine system was normal and there was no mention of diabetes mellitus or symptoms thereof.

The Veteran's VA medical records document a current diagnosis of diabetes mellitus.  However, these records are largely silent as to the etiology of the disorder and do not relate the Veteran's diabetes mellitus to his military service.  Private medical records associated with the claims file show a diagnosis date of May 2001; such records are also silent as to etiology.

The Veteran's claims file contained medical records from his Social Security Administration (SSA) file as well as his application for SSA benefits.  In a February 2008 SSA assessment, the SSA examiner noted the Veteran had a diagnosis of diabetes mellitus for the past 7 years.  

The Veteran did not offer any statements or evidence that he received a diagnosis, or experienced symptoms, of diabetes mellitus in service and the evidence of record does not support in service onset.  Additionally, review of the Veteran's claims file and testimony does not show that his diabetes mellitus manifested to a compensable degree in the year following separation from service.  Rather, it supports a diagnosis in 2001; many years after service separation.

In so far as the Veteran's claim and statements, as well as the Veteran's August 2016 Appellate Brief, imply that the Veteran's diabetes mellitus was due to his service, the Board notes that although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's diabetes mellitus, falls outside the realm of common knowledge of a lay person because it is a complex metabolic syndrome with various contributing factors and causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the Veteran's testimony with regard to the etiology of his diabetes mellitus is outside the realm of common knowledge of a lay person, the Board finds that the Veteran is not competent to provide a etiology opinion regarding his diabetes mellitus.  

The evidence of record does not otherwise demonstrate a relationship between the Veteran's diabetes mellitus and active service.  The Board also notes that there is a decades-long evidentiary gap in this case between service discharge and evidence in the claims file indicating a diagnosis of diabetes mellitus.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  In this case, the weight of the evidence does not show earlier complaints or symptoms of diabetes mellitus and the Veteran has not provided statements that his symptoms have existed since service discharge.  The medical and lay evidence of record does not support a finding of any event, injury, or disease during service; the evidence also does not suggest any relationship to service.  

Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection for diabetes mellitus is not warranted.


ORDER

Entitlement to nonservice-connected pension benefits is denied.

Service connection for bilateral hearing loss is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  

With regard to the Veteran's low back disorder claim, a VA examination is needed as the medical evidence shows that the Veteran has been treated for low back pain post-service, and the Veteran has alleged that he was treated for a low back disorder while in service.  

VA examinations are also necessary for the Veteran's bilateral eye and bilateral foot disorder claims.  Review of the evidence of record shows that the Veteran was treated for eye irritation and underwent an eye examination while in service.  The Veteran was also treated for a foot disorder while in service.  His post-service medical records show that the Veteran has received treatment for blurry vision and vision issues as well as painful feet, a painful lump of the foot and severe pes planus.  As such, the Veteran should be afforded VA medical examinations for his bilateral eye and foot claims.

In addition, the Board notes that a decision on the Veteran's claims for a low back, bilateral eye, and bilateral foot disorders could affect the outcome of his acquired psychiatric disorder claim, as his medical records show that he was suffering from depression, in part, due to a lack of employment, which he stated was the result of his medical issues.  Therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for the Veteran's low back, bilateral eye and bilateral foot disorder claims must be resolved prior to resolution of the claim for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, eye, foot, and acquired psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back  disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the low back disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot  disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the bilateral foot disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral eye disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the bilateral eye disorders are causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


